Opinion by
Judge Rogers,
The sole question in this case is whether the retirement pension benefits paid to the appellant, a former employe of the Internal Revenue Service, are to be oifset against unemployment compensation benefits pursuant to Section 404(d) (iii) of the Unemployment Compensation *12Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §804(d) (iii). We have repeatedly held that they are: Unemployment Compensation Board of Review v. Charles E. Leib, 20 Pa. Commonwealth Ct. 206, 340 A.2d 927 (1975); Etter v. Unemployment Compensation Board of Review, 12 Pa. Commonwealth Ct. 642, 316 A.2d 659 (1974) ; Ettelson v. Unemployment Compensation Board of Review, 12 Pa. Commonwealth Ct. 617, 316 A.2d 661 (1974). The Supreme Court of Pennsylvania has denied petitions for allocatur in Etter and Leib.
Order
And now, this 15th day of January, 1976, it is ordered that the instant appeal be and it is dismissed, and the decision of the Unemployment Compensation Board of Review be and it is affirmed.
Judge Blatt dissents.